Citation Nr: 9931326	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  98-02 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, and his father


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to 
February 1992.  His DD 214 indicates that he participated in 
Operation Desert Shield/Desert Storm while deployed in 
Southwest Asia.  

In a rating in July 1995, the Regional Office denied service 
connection for PTSD, indicating that the claim for service 
connection was not well grounded.  The veteran did not 
perfect a timely appeal.

In February 1997, the veteran sought to reopen his claim for 
service connection for PTSD, and submitted a claim for 
service connection for an acquired psychiatric disorder.  The 
regional office determined that PTSD had not been diagnosed, 
and that the evidence, in its entirety, did not support the 
existence of a causal relationship between the veteran's 
current psychiatric disorder and his service.  The veteran 
appealed this determination.  

In August 1999, the veteran testified at a hearing before the 
Board sitting at Boston, Massachusetts.  


FINDINGS OF FACT

1.  In a rating in July 1995, the regional office denied 
service connection for PTSD, and the veteran did not perfect 
a timely appeal.  

2.  In February 1997, the veteran sought to reopen his claim 
for service connection for PTSD and submitted an initial 
claim for an acquired psychiatric disorder.  

3.  Subsequently, he submitted additional statements from a 
Department of Veterans Affairs (VA) physician in 1999 
indicating that the veteran currently has PTSD which is 
linked to his Gulf War experiences, and another medical 
opinion that there may be a link between the veteran's 
service and his current psychiatric problems.   

4.  The additional evidence introduced since February 1997 is 
new and material with regard to the veteran's claim for 
service connection for PTSD, that is, such evidence is 
sufficiently significant that it must be considered in order 
to decide the veteran's claim.  

5.  The veteran's claims for service connection for an 
acquired psychiatric disorder, including PTSD, are plausible.


CONCLUSIONS OF LAW

1.  The evidence received since the unappealed rating action 
of July 1995 denying service connection for PTSD, is new and 
material, reopening the veteran's claim for service 
connection for this disability.  38 U.S.C.A. §§ 5107, 5108, 
7105 (1991); 38 C.F.R. §§ 3.104, 3.156, 20.200-20.202 (1999).  

2.  The veteran has submitted well-grounded claims for 
entitlement to service connection for an acquired psychiatric 
disorder, including PTSD.  38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On appeal, the veteran has maintained that he has submitted 
new and material evidence to establish that he is entitled to 
receive service connection for an acquired psychiatric 
disorder, including PTSD.  To the extent indicated, the Board 
agrees that the veteran has submitted new and material 
evidence to reopen his claim for service connection for PTSD, 
and has submitted a well-grounded claim for service 
connection for such disability, and for an acquired 
psychiatric disability.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  In addition, service connection for PTSD requires 
medical evidence establishing a clear diagnosis of this 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  

In order to reopen a claim for service connection, it is 
incumbent upon the appellant to submit new and material 
evidence which bears directly and substantially upon the 
specific matter under consideration and which is neither 
cumulative nor redundant.  Such evidence, by itself or with 
evidence previously considered, should be so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  

If new and material evidence hash been presented to reopen a 
claim for service connection, immediately upon reopening, the 
VA must determine whether, based upon all the evidence, and 
presuming its credibility, the claim, as reopened, is well 
grounded.  Winters v. West, 12 Vet.App. 203 (1999).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (medical evidence), of incurrence or aggravation 
of a disease or injury in service (medical or lay evidence), 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995).  

In this case, the veteran's initial claim for service 
connection for PTSD was accompanied by various VA outpatient 
treatment reports and VA examinations showing no clear 
diagnosis of PTSD.  These medical records showed that 
psychiatric examinations resulted in diagnoses of adjustment 
disorder, alcohol abuse, and history of a diagnosis of PTSD.  
The regional office determined in its rating in July 1995 
that the veteran's claim for service connection for PTSD was 
not well grounded on the basis that no definitive diagnosis 
for PTSD had been made.  The veteran did not perfect a timely 
appeal to this rating action.

When the veteran sought to reopen his claim for service 
connection for PTSD, he also submitted a claim for service 
connection for an acquired psychiatric disability.  
Additional reports of the veteran's VA hospitalizations 
between 1995 and 1996, and outpatient treatment reports in 
1996 and 1997 were received.  These medical reports showed 
diagnoses of alcohol and substance abuse, and schizoaffective 
disorder.  Clinical evaluation for possible PTSD at the VA 
Medical Center, Northampton, Massachusetts, resulted in the 
opinion that a PTSD diagnosis was not supported by the 
evidence of record.  

Subsequently, the veteran submitted two statements in 1999 
from a VA physician at the VA Medical Center, Leeds, 
Massachusetts, indicating that the veteran had PTSD and that 
it was more likely than not that such PTSD was the result of 
the veteran's combat experience while in the Gulf War.  It is 
further noted that a review of the veteran's records and 
statements indicate that the veteran had some combat 
experiences during the Gulf War. 

In view of certain U. S. Court of Appeals for Veterans Claims 
(the Court), decisions including West v. Brown, 7 Vet.App. 70 
(1994), and Cohen v. Brown, 10 Vet.App. 128 (1997), and 
pertinent regulations, the Board finds that the veteran has 
submitted new and material evidence to reopen his claim for 
PTSD.  The reports from the VA physician in 1999 provide a 
clear diagnosis of PTSD, and evidence of a link between 
current symptomatology and service.  Such statements are 
neither cumulative nor redundant, and are considered so 
significant that such statements must be considered in order 
to fairly decide the merits of the claim.  Viewed in their 
most favorable light, these statements, together with the 
other records, would provide some evidence that the veteran 
developed PTSD as the result of his service.  Accordingly, 
the veteran has reopened the claim for service connection for 
PTSD.  

Consistent with Court decisions, including West v. Brown, 
supra, and Cohen v. Brown, supra, and pertinent regulations, 
the evidence, viewed in its entirety, shows that the 
veteran's claim for service connection for PTSD is plausible, 
and well grounded.  The evidence, when viewed in its entirety 
and most favorable to the veteran, shows a clear diagnosis of 
PTSD, evidence that the veteran had stressors in service, and 
a link between current symptomatology and service. 

Further, a VA physician in January 1997 at the VAMC, 
Newington, Connecticut has indicated that there is a 
possibility of a link between changes shown in a brain scan 
and the veteran's s psychiatric problems.  The examiner noted 
that such changes could be due to trauma, substance abuse, or 
exposure to environmental neurotoxins  He expressed the 
opinion that further investigation might be appropriate.  In 
February 1997, there is another notation in VA medical 
records concerning further study.  The Board finds that these 
medical statements and the appellant's statements indicate 
that the veteran's psychiatric problems plausibly may be 
connected to his service, and render the present claim for 
service connection for an acquired psychiatric disability 
well grounded.  38 U.S.C.A. § 5107.  

However, as set forth below, the Board finds that additional 
development is necessary to ensure proper adjudication of the 
veteran's claims.  With respect to this appeal, the case will 
be remanded to the regional office.  


ORDER

To the extent indicated, the appeal is granted.  The veteran 
has reopened his claim for service connection for PTSD.  His 
claim for service connection for an acquired psychiatric 
disorder, including PTSD, is well grounded.  


REMAND

The evidence contains VA medical records from the VA Medical 
Center, Northampton, Massachusetts, between 1995 and 1997 
showing that the veteran was evaluated extensively for PTSD, 
and that a PTSD diagnosis was not supported by the evidence 
of record.  Recently, the veteran has received VA outpatient 
treatment at the Leeds, Massachusetts, VA Medical facility, 
and PTSD was diagnosed.  The records relating to, and 
supporting, this diagnosis at the VA Medical Center at Leeds, 
Massachusetts, have not been obtained.  It is not clear 
whether the VA medical facility at Leeds, Massachusetts, had 
the benefit of the veteran's prior medical records.  

The Board believes that a remand is necessary in order to 
obtain additional information.  Accordingly, the case is 
hereby REMANDED to the regional office for the following 
actions:

1.  The regional office should obtain 
copies of the veteran's VA outpatient 
treatment reports from the VA Medical 
facility at Leeds, Massachusetts.  
Specifically, the regional office should 
request all clinical tests and other 
medical records relating to the veteran's 
diagnosis of PTSD.

2.  The regional office should make 
arrangements for a special psychiatric 
examination by a board of two 
psychiatrists to determine whether the 
veteran has PTSD.  All necessary tests 
and studies should be accomplished, and 
all clinical manifestations should be 
reported in detail.  Specifically, the 
veteran's claims folder containing all of 
the veteran's medical records from the VA 
medical centers at Northampton, Mass. And 
Leeds, Mass. and the service records 
should be made available to the examiners 
prior to and during the examination of 
the veteran. 

After reviewing the veteran's records, 
the examiners should express an opinion 
concerning whether the veteran has PTSD.  
Each of the veteran's claimed inservice 
stressors should be evaluated to 
determine whether such inservice stressor 
was sufficient to cause PTSD in the 
veteran according to DSM-IV, whether the 
veteran meets the specific criteria as 
provided for the diagnosis of PTSD in 
DSM-IV, and whether there is a causal 
nexus between his current symptomatology 
and the specific claimed inservice 
stressor.  

The examiners should also be requested to 
provide an opinion concerning whether 
there is any causal connection between 
any organic symptomatology which may have 
caused psychological changes and the 
veteran's service.  Specifically, the 
examiners should be referred to the 
statement by Dr. J. A. Vento, dated on 
January 29, 1997.  The examiners should 
be requested to provide an opinion 
concerning whether further testing might 
be advisable to answer this question, and 
such examiners should refer the veteran 
for such testing, if deemed advisable.  

3.  The regional office should then again 
review the veteran's claim for service 
connection for an acquired psychiatric 
disorder, including PTSD, on a de novo 
basis, determining whether there is 
medical evidence establishing a clear 
diagnosis of PTSD, whether there is 
credible supporting evidence that the 
claimed stressor actually occurred, and 
whether there is a link, established by 
medical evidence, between current 
symptomatology and the claimed inservice 
stressor.  These criteria should be 
viewed in the context of recent Court 
decisions, including West v. Brown, 
supra, and Cohen v. Brown, supra.  If 
appropriate, the regional office should 
make every effort to analyze the question 
of whether the claimed inservice stressor 
actually occurred by analyzing each 
claimed inservice stressor according to 
whether the veteran was engaged in combat 
with the enemy, whether the stressor is 
related or unrelated to combat, and 
whether the evidence is sufficient to 
establish that the claimed inservice 
stressor actually occurred.  

The regional office should also 
adjudicate the question of whether any 
psychiatric disability which might be 
present is associated with the veteran's 
service.  The regional office should 
ensure that all appropriate examinations 
and testing with regard to this issue has 
been accomplished.  

If the veteran's claim is denied, the case should be 
processed in accordance with appropriate appellate 
procedures, including the issuance of a supplemental 
statement of the case.  No action is required of the veteran 
unless and until he receives further notice.  The purpose of 
this REMAND is to procure clarifying data.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate decision warranted in this case.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals




 


